Citation Nr: 1527764	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  11-09 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia.

2.  Entitlement to a rating higher than 10 percent for service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1984 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case has since been transferred to the Reno, Nevada VARO.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in November 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board remanded the case in January 2013 to afford the Veteran VA examinations.  The case has now been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to appellate review.

The January 2013 Board remand requested that the AMC provide an additional VA examination for both the service connection claim and the increased rating claim.  It appears that the Veteran was scheduled for the VA examinations in March 2013 but failed to report to these examinations.  However, in a May 2015 letter, the Veteran's representative indicated that the Veteran's address had changed.  Moreover, in a May 2015 Brief, the representative asserted that aside from a January 2013 letter from the RO requesting information on additional treatment sources, the Veteran did not receive notice of his scheduled examinations.  For the foregoing reasons, the AMC should again arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his residuals of pneumonia, and a VA examination to determine the current level of severity of his service-connected lumbar spine disability.

The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claims for increased rating.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Accordingly, the case is REMANDED for the following action:

1.  Any additional VA treatment records concerning the Veteran's claim, not already in the claims folder, should be obtained and associated with the claims folder.

2.  Thereafter, schedule the Veteran for an examination for his residuals of pneumonia.  The examiner should review the claims file and the examination report should note that the claims file was reviewed, including service treatment records.

All current respiratory disorders/residuals of pneumonia should be diagnosed.  For each disorder diagnosed, the examiner should specifically offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent) that any diagnosed disorder is causally or etiologically related to service.  Specifically, the examiner is asked to discuss service treatment records diagnosing: (1) right lower lobe pneumonia in December 1987; (2) an upper respiratory infection in December 1988; (3) bronchitis in March 1993; (4) probable bronchiolitis in September 1995; and (5) additional upper respiratory infections in August 1996 and November 1997. The examiner is also asked to address March 2010 VA treatment note and May 2009 private treatment note indicating treatment for upper respiratory infections and bronchitis.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  Schedule the Veteran for an appropriate VA examination to determine the current level of severity of his lumbar spine disability.  The entire claims file (i.e., both the paper claims file and any relevant electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner should also state whether the Veteran's service-connected back disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has radiculopathy as a result of his back disability.  If so, the examiner should indicate whether such results in mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve.

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.

4.  The Veteran must be given adequate notice of the date and place of the requested examinations.  A copy of all notifications must be associated with the claims folder.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may and will have adverse effects on his claim.

5.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




